Bob Powell was convicted on the 22d day of December, 1917, in the district court of Tulsa county, of a second violation of the prohibitory liquor laws of the state of Oklahoma, and sentenced to imprisonment in the state penitentiary for a term of two years and to pay a fine of $500. From this judgment he has appealed to this court.
The petition in error and case-made were filed in this court on the 20th day of June, 1918. No brief has been filed in behalf of plaintiff in error, neither was any appearance made to orally argue the cause at the time of its submission on the 5th day of May, 1920.
Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed. *Page 715